Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 filed 5/27/2022.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6 and 7 directed to an invention non-elected without traverse.  Accordingly, claims 6 and 7 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 6 and 7. 

REASONS FOR ALLOWANCE
Before setting for the reasons for allowance, it is noted that a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.

Regarding the arguments of combining Koshiro and Kurokawa in the reply filed 5/27/2022, the Examiner acknowledges Applicant’s claim to foreign priority with the filing of the certified foreign translation. Therefore, Kurokawa is no longer applicable as a prior art reference.

The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Koshiro et al. (US 2015/0299899 A1) (hereinafter “Koshiro”).

Koshiro teaches a method of producing a substrate for epitaxial growth having a copper layer and a nonmagnetic metal plate laminated together, i.e., creating a bonding surface between the copper layer and nonmagnetic metal plate which would also have opposing sides of a nonmagnetic metal plate and a copper layer (Koshiro, [0031]). Koshiro also teaches that the nonmagnetic metal plate and the copper layer can be laminated using surface activation bonding, i.e., creating a bonding surface between the copper layer and nonmagnetic metal plate, where the surface activation bonding includes subjecting each of the faces of the nonmagnetic metal plate and the copper layer to sputter etching in an extremely low-pressure inert gas atmosphere so as to remove the surface adsorption layer and the surface oxide film for activation and then cold bonding the two activated surfaces together, i.e., the sputter etching is performed for only as long as it takes to remove the surface adsorption layer and surface oxide film (Koshiro, [0035]). Koshiro also teaches that after bonding of the metal plate and copper layer, a treatment to reduce the surface roughness of the copper layer may be applied by polishing the outer surface of the copper layer and includes rolling under pressure, buffing, electropolishing, etc. (Koshiro, [0036] and [0040]). Moreover, Koshiro teaches a heat treatment step in which the biaxial crystal orientation is improved (Koshiro, [0031]). 

However, Koshiro does not disclose or suggest that the ratios of a (200) plane of the copper layer before and after lamination are I0Cu<20% and I0CLAD<20%; the ratios of the (220) plane of the copper layer before and after lamination are I2Cu=70-90% and I2CLAD=70-90%; and I0CLAD- I0Cu<13% or wherein on the opposing surface of the copper layer after carrying out the orientation heat treatment, an area occupied by crystal grains having crystal orientations other than the (200) plane present within 3 µm from the opposing surface is less than 1.5%, or wherein a depth of cut in a thickness direction by mechanical polishing is 2 µm to 5 µm, as presently claimed.

Therefore, it is clear that Koshiro does not disclose or suggest the present invention.

In light of the above, claims 1 and 4-5 are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738